Citation Nr: 0518357	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-32 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had verified active service from July 1943 to 
December 1945 and other service, including with the National 
Guard from July 1968 through March 1973.  The veteran died in 
March 2003.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The claimant testified at a hearing 
before the RO in November 2003.  A transcript of this hearing 
is associated with the claims folder.

The Board notes that at the time of the veteran's death the 
following claims were on appeal: service connection for 
residuals of a back injury, whether new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for a skin disability, claimed as a fungus 
infection, and entitlement to a disability rating greater 
than 10 percent for residuals of a left index finger 
disability.  Subsequently, by rating decision dated in 
December 2003, the RO granted service connection for 
mechanical low back pain with facet sclerosis at L4-L5 and 
loss of disc space height at T12-L1 and assigned a disability 
rating of 10 percent effective November 3, 1989.  As a matter 
of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996);  
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997);  Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).

However, in April 2003, the appellant submitted a formal 
claim for death benefits, including accrued benefits.  An 
individual may be entitled to accrued benefits under certain 
circumstances.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2004).  But in each instance, the claimant's 
entitlement can never exceed the benefits to which the 
veteran was entitled when he died, because the accrued- 
benefits claimant is effectively placed in the shoes of the 
decedent for that claim.  At the time of his death, the 
veteran had several pending claims for service connection and 
an increased rating for multiple disabilities, but there is 
no indication that the RO considered a claim for the purposes 
of accrued benefits and that matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in March 2003, and the death certificate 
lists the cause of death as cardiopulmonary arrest due to 
congestive heart failure, with other significant condition of 
peripheral vascular disease contributing to death.  At the 
time of death, service connection was in effect for a left 
index finger disability with a disability rating of 10 
percent.  The veteran was also subsequently service connected 
for mechanical low back pain with facet sclerosis at L4-L5 
and loss of disc space height at T12-L1 and assigned a 
disability rating of 10 percent with an effective date of 
September 3, 1989 by rating decision dated in December 2003.

3.  A cardiovascular disease (including congestive heart 
failure or peripheral vascular disease) was not present in 
service, manifested within one year after discharge, or 
etiologically related to service; and the preponderance of 
the evidence is against a finding that the veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  




CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the appellant in 
May 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and the 
supplemental statement of the case (SSOC), the claimant was 
provided with specific information as to why her claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the October 2003 SOC.      

Finally, with respect to element (4), the Board notes that 
the May 2003 letter, October 2003 SOC, and May 2004 SSOC 
generally informed the claimant that it was necessary to send 
any evidence to VA in her possession that pertains to her 
claim.  There is no allegation from the claimant that she has 
any evidence in her possession that is needed for a full and 
fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The claims folder contains all available service medical 
records, private medical records, and VA medical records.  
The claimant has not identified any outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Dependency and indemnity compensation benefits are payable to 
a surviving spouse of a qualifying veteran who died from a 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2004).  

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 2002).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Secondary service connection can also be granted for a 
disability under the law.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  See 38 C.F.R. § 3.310 (2004).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in March 2003.  The death 
certificate listed the cause of death as cardiopulmonary 
arrest with an antecedent cause of congestive heart failure, 
with peripheral vascular disease contributing to death.  At 
the time of his death, the veteran was service connected for 
a left index finger disability with a disability rating of 10 
percent.  The veteran was also subsequently service connected 
for mechanical low back pain with facet sclerosis at L4-L5 
and loss of disc space height at T12-L1 and assigned a 
disability rating of 10 percent effective September 3, 1989.  
Also, at the time of the veteran's death his claim to reopen 
a previously denied claim for service connection for a skin 
disability, claimed as a fungus infection, based on the 
submission of new and material evidence was pending.  

The first showing of a cardiovascular disorder is when the 
veteran suffered a myocardial infarction in August 1984, 
approximately 39 years after active duty and 11 years after 
his service with the National Guard.  There is no medical 
evidence suggesting that a cardiovascular disorder was 
present in service or until years thereafter, nor is there 
any medical evidence suggesting that the veteran's 
cardiovascular disorder is etiologically related to service.  
Moreover, neither the appellant nor her representative has 
alleged that the veteran's cardiovascular disorder is 
connected to service.

The appellant argues that the veteran's currently non-service 
connected fungus problems caused peripheral vascular disease 
which contributed to his death.  Service medical records are 
negative for complaints of, treatment for, or diagnosis of a 
skin disorder.  Furthermore, the veteran's December 1945 
discharge examination shows normal skin.  The earliest 
competent evidence of a skin disorder is a VA outpatient 
treatment report dated in June 1981.  At that time the 
veteran was seen for a tinea rash of the right knee, abdomen, 
groin, and right axilla of unknown etiology and no definite 
diagnosis was made.  

In support of her claim, the appellant has submitted VA 
inpatient and outpatient treatment records dated from October 
2001 through February 2003 and a private treatment report 
dated from February 2003 through March 2003.  However, none 
of these medical records suggest a relationship between the 
veteran's skin disorder and his service or death, nor do they 
suggest a relationship between any of the veteran's service 
connected disorders and his death.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's death to service.  Service medical records are 
negative for a skin disorder in service.  The first showing 
of a skin disorder is in June 1981, approximately 36 years 
after active duty.  Moreover, the record contains no 
indication, medical opinion, or other competent evidence 
relating any of the causes of the veteran's death, either 
primary or secondary, to his periods of service.  The Board 
recognizes the obvious sincerity of the appellant's belief in 
the merits of her claim; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The overwhelming cause of the veteran's death was congestive 
heart failure with peripheral vascular disease contributing 
to death, which in no way can be attributed to a service 
connected disability.  Accordingly, it is concluded that a 
service connected disability neither caused nor contributed 
to the veteran's death in March 2003, and the appeal must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


